El Juez Asociado Sr. del Toro,
emitió la opinión-del tribunal.
La demanda en este caso es como sigue:
‘ ‘ Comparecen ante la Hon. Corte los demandantes arriba nombrados y, respetuosamente, exponen y solicitan como sigue: I, Que los pre-dichos demandantes son los únicos herederos legítimos de Doña Cle-mentina Voigt y de Castro, fallecida ésta en 11 de agosto de 1908-II. Que en un pleito seguido, en cobro de deuda, .ante la Corte de Distrito de los Estados Unidos en y para Puerto Rico, radicado bajo el número de orden 114, por la causante de los demandantes, dicha *776Doña Clementina Yoigt y de Castro, como demandante, contra el demandado Don Manuel Antonio Zeno Gandía, aquélla, o sea, la referida Doña Clementina Voigt y de Castro, obtuvo un fallo a su favor y contra el entonces y ahora demandado Manuel Antonio Zeno y Gandía, cuya sentencia fué dictada y registrada en debida y legal forma por dielio tribunal, en mayo 13 de 1904, en esta Isla de Puerto Rico, por la cantidad de $2,153.63, más las costas del pleito relacionado y devengando todo ello, desde el indicado día 13 de mayo de 1904 el interés legal del seis por ciento (6%) anual hasta su definitivo solvento, siendo la ameritada sentencia firme y ejecu-toria. III. Que las costas del indicado pleito ante la Corte Federal, fueron legal y debidamente tasadas en $121.05 que, unido a la expre-sada suma principal de tal sentencia, montaba en la indicada fecha a $2,274.68, de los que sólo pudo hacer efectiva dicha Doña Clemen-tina Voigt de Castro la suma de $23, quedando pendientes de ser satisfechos por el entonces y ahora demandado, Manuel Antonio Zeno Gandía, según información y creencia de los actores, la suma de dos mil doscientos cineuentiún dollars con sesenta y ocho centavos, ($2,251.68). IV. Que el interés legal del seis por ciento (6%) anual sobre la indicada suma de $2,251.68, concedido por el ameritado fallo, asciende, desde el expresado día 13 de mayo de 1904, hasta hoy, a la suma de un mil cuatrocientos noventa y seis dollars con cuarenta y nueve centavos ($1,496.49), cuyos intereses, unidos a la cantidad principal mencionada en el hecho anterior, hacen un total de tres mil setecientos cuarentiocho dollars con diez y siete centavos ($3,748.17), que el referido demandado adeuda y debe hoy a- los mencionados demandantes, según información y creencia de éstos, sin que tal de-mandado les haya satisfecho parte alguna de la expresada cantidad, ni tampoco a persona alguna para los referidos demandantes. Por tanto, a la Hon. Corte suplicamos: se sirva, previo los tramites le-gales, dictar un fallo condenando al demandado a pagar a los deman-dantes la indicada suma total de $3,748.17, con el interés legal de esta suma desde la interposición de la demanda, y las costas, desem-bolsos y honorarios de abogado. Ponce, junio 10, 1915. (Firmado) José A. y Alberto S. Poventud. Abogados de los demandantes. Don Roberto Graham y Frazer, bajo juramento expone: que es el man-datario y apoderado de los demandantes en el pleito arriba intitu-lado; que ha autorizado a los abogados suprascritos para presentar esta demanda; que los demandantes arriba nombrados se encuentran ausentes de este distrito, por cuyo motivo no hacen el presente affidavit; y que los hechos de la precedente demanda, que ha leído, son ciertos, *777excepto los expuestos por información, los cuales cree ciertos. (Fir-mado) Roberto Graham. Affiant. — Affidavit No. 1252. Jurado y sus-crito ante mí por Don Roberto Graham y Frazer, mayor de edad, casado, ingeniero, vecino de Ponce y por mí personalmente conocido, hoy día diez de junio de 1915, en la Ciudad de Ponce, P. R. (Fir-mado) Gustavo Rodríguez, Notario Público. Presentada en 10 de junio de 1915. Por: . A. Gotay Purcell, Sub-secretario. José Rosario Gelpí, See., Corte Distrito de Ponee.”
El demandado excepcionó la demanda por no aducir hechos suficientes para determinar una causa de acción y la corte declaró su excepción sin lugar. Entonces la contestó en la siguiente forma:
“Comparece el demandado por medio del abogado que suscribe, y, contestando la demanda interpuesta con el título que arriba se expresa, alega: Que niega general y especialmente todos y cada uno de los hechos expuestos en dicha demanda. Y, por tanto, el deman-dado suplica a la corte dicte sentencia a su favor, con costas, gastos y honorarios de abogado a cargo de los demandantes. (Firmado) Eugenio Benitez. Abogado del demandado. Presentada en 7 de febrero de 1917. Por: A. Gotay Purcell, Sub-secretario. José Rosario Gelpí, See., Corte de Distrito de Ponce, P. R.”
Los demandantes solicitaron una sentencia sobre las ale-gaciones, por no estar jurada la contestación. La corte fijó un día para oir a ambas partes y dictó finalmente su senten-cia declarando con lugar la demanda, y contra esa sentencia interpuso el demandado el presente recurso de apelación.
En su alegato el apelante sostiene que la corte erró, 1°., al declarar con lugar la demanda, no obstante ser insuficien-tes los hechos alegados en la misma para determinar una causa de acción, y 2°., al basarse para dictar su sentencia sobre las alegaciones en un juramento nulo, por no estar suscrito por la parte, ni por su abogado.
1. Examinemos el primer error. Dos son los únicos argu-mentos que presenta el apelante para sostener que existe, a saber: que en la demanda no se consigna de modo preciso cuál fué la naturaleza del pleito que siguió en la Corte Federal la señora Voigt contra el señor Zeno Gandía y que no *778se concibe que si la sentencia a qne se refiere la demandada es firme, se recurra a un pleito separado para hacerla efectiva.
En cuanto al primer extremo, basta examinar la demanda que dejamos transcrita para convencerse de que si bien pudo' hacerse la alegación relativa a la naturaleza del pleito más detalladamente, se alegó con claridad suficiente. Y en cuanto al segundo, si bien no es lo. usual en el cobro de obligacio-nes reconocidas por sentencia el recurrir al procedimiento seguido por los demandantes, el hecho de que existan trá-mites marcados en la ley para lá ejecución de las sentencias, no impide que se recurra a la vía ordinaria para exigir el cumplimiento de dichas obligaciones.
En el caso de Kingsland v. Forrest, el Juez Presidente Dargan de la Corte Suprema de Alabama, se expresó así:
“La única cuestión que estimamos necesario considerar es ésta— si en este estado procede o nó una acción por deuda sobre una sen-tencia dictada después de un año y un día, pero antes de diez años, de haberse entablado el pleito, y sobre la cual se ha librado auto de ejecución dentro de un año, que fué devuelto por no haberse encon-trado bienes.
“Confieso que mis investigaciones no me han convencido de sí dentro del derecho común puede sostenerse una acción por deuda sobre una sentencia, dentro de un año y un día de haber sido dictada, y en una época en que el demandante puede aún pedir la ejecución de la misma. Los comentaristas del derecho común se expresan generalmente en el sentido de que procede una acción por deuda en cobro de una sentencia: 1 Ch. Pl. 126; 1 Tidd’s Pr. 3. Blaebstone dice que si uno ha obtenido sentencia contra otro y por abandono no-ha exigido la ejecución de la misma, puede luego entablar una acción por deuda en cobro de la sentencia: 3 Bla. Com. 129. Selwyn dice que procede una acción por deuda en cobro de una sentencia durante un año y un día o después, pero se refiere sólo a un caso, resuelto en 43 Edw. Ill, c. 2, 3. Dicho caso está fuera de nuestro alcance, y vemos que diferentes cortes americanas han derivado conclusiones dis-tintas de una .misma autoridad: Véase Clark v. Goodwin, 14 Mass. 237, y Lee v. Giles, 1 Bailey, 449 (16 Am. Dec. 476). La cuestión, sin embargo, ha sido discutida a menudo en las cortes de los dife-rentes Estados, y la mayoría de las autoridades americanas decidida-mente se inclinan a sostener que procede una acción por deuda para
*779cobrar el- importe de una sentencia, dnrante un año y un día; pero-encontramos que esto ha quedado establecido bajo principios gene-rales, sin referencia a caso alguno decidido en Inglaterra, salvo aquel a que ya nos hemos referido; Véase Headley v. Roby, 6 Ohio, 521; Hale v. Angel, 20 Johns, 342; Goodrich v. Colvin, 6 Cow. 397; Church v. Cole, 1 Hill (N. Y.) 645; Greathouse v. Smith, 3 Scam. 541; Denison v. Williams, 4 Conn. 402; Clark v. Goodwin, 14 Mass. 237. Es verdad que en el caso citado en 4 Connecticut, se hace refe-rencia varias veces a autoridades inglesas, pero si son examinadas, se encontrará, a mi entender, que no son aplicables a la cuestión resuelta durante el reinado de Eduardo III. La nota sobre ese caso, tal como la he encontrado en Viner’s Abridgment, dice así: ‘En. derecho común, una persona que había por sentencia cobrado una deuda, podía establecer una acción por deuda sobre esa sentencia, después de transcurrido un año,’ Vol. .7, título Deuda, O. Por lo tanto, yo vacilaría antes de sostener que procede una acción por deuda en cobro de una sentencia durante un año y un día después de haber sido dictada. Pero nadie negará que bajo el derecho común puede entablarse una acción por deuda sobre una sentencia después, de transcurridos un año y un día, y la única cuestión que creemos necesario resolver es si nuestro estatuto ha hecho desaparecer este remedio que concedía la ley común.
“Es cierto que cuando se ha librado auto de ejecución dentro de. un año y un. día, sin haber sido devuelto cumplimentado, puede li-brarse un segundo auto de ejecución (alias) de la misma sentencia,, dentro de diez años, sin necesidad de un scire facias: Olay’s Dig. 206, 207; pero este estatuto no hace desaparecer el derecho concedidoen la ley común de demandar por deuda en cobro de una sentencia; sólo da al demandante el remedio de obligar al pago de la sentencia por medio de ejecución, si cree propio hacerlo, pero no es su inten-ción privarlo de su derecho de acción por deuda. El remedio que-da el estatuto es meramente acumulativo, y un demandante puede,, si su sentencia no ha sido satisfecha, demandar por deuda sobre la misma, aunque podría, bajo el estatuto, pedir el libramiento de un .segundo auto de ejecución (alias) * * *." Kingsland v. Forrest, 52 Am. Dec. 234.
Al pie del caso que antecede, reportado en el tomo 52,. páginas 232-34 de la “American Decisions,” aparece la si-guiente nota:
“Dentro del derecho común una parte tiene causa de acción sobre-*780Rina sentencia dictada a su favor tan pronto como lo es. Ese derecho no queda limitado ni suspendido por el libramiento de un auto de ejecución; ni porque, por tener derecho al libramiento de un auto de ejecución, la acción del demandante parezca innecesaria: Freeman on Judgments, sec. 432, donde el autor cita el caso principal y además los de Albin v. People, 46 Ill. 372; Stewart v. Paterson, 63 Pa. St. 230; Gardner v. Henry, 5 Coldw. 458, en apoyo de la última proposición.” Kingsland v. Forrest, 52 Am. Dec. 234.
Bn el caso de Linton v. Hurley, 114 Mass. 76, la Corte Suprema de dicho Estado resolvió que:
“Puede sostenerse una acción entablada sobre una sentencia den-tro de los veinte años de haber sido dictada ésta, sin que importe para nada el hecho de si un auto de ejecución ha sido librado o de-vuelto, a menos que el demandado pruebe el pago o cumplimiento. Gen. Sts. c. 133, Cap. 17; c. 155, Capítulos 1, 23. O’Neal v. Kittredge, 3 Allen, 470.” Véase Linton v. Hurley, 114 Mass. 76.
Y la Corte Suprema de California, en el caso de King v. Blood, 41 Cal. 314, decidió que:
“En una demanda en pleito entablado sobre una sentencia, es innecesario expresar que se ha librado auto de ejecución de la sen-tencia y que se ha hecho un esfuerzo infructuoso para hacerla efec-tiva. ’ ’
2. — Tampoco existe, a nuestro juicio, el segundo de los errores señalados. El Código de Enjuiciamiento Civil, — ar-tículo 118, — prescribe que “el juramento de las alegaciones se hará por declaración escrita y jurada de la parte, a menos que se hallare ausente del distrito en que residiere un abo-gado, o por cualquier otra causa estuviere imposibilitado de verificarlo o cuando los hechos sean conocidos por su abo-gado, u otra persona que los jurare.” Y prescribe además, que “cuando la alegación sea jurada por el abogado o cual-quier otra persona, y no por las' partes, deberá consignarse en la declaración escrita y jurada, la razón por la cual no lo hace una de las partes. ’ ’ Limitar el caso en que cualquier otra persona puede jurar, a pleitos de desahucio, como, al parecer, pretende el apelante, sería distinguir donde la ley *781ho distingue y por tanto contrario a la' bien conocida regla de derecho que dice: ubi lex non distinguit, neo nos distin-guere debe-mus.
En tal virtud, siendo válido el juramento, nos encontra-mos frente a un caso propio para dictar una sentencia sobre las alegaciones, ya que no habiendo jurado su contestación el demandado, aceptó la certeza de los hechos consignados en la demanda. Artículos 110, 118 y 132 del Código de Enjuiciamiento Civil; Horton et al. v. Roberts, 11 D. P. R. 176, y Delannoy v. Blondet, 22 D. P. R. 235.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y. A so-ciados Wolf, Aldrey y Hutchison.